Citation Nr: 1718130	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-10 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure or secondary to service-connected pleural calcifications of the lungs.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  During the course of the appeal, the claims file was transferred to the RO in Detroit, Michigan.

In February 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO).

In October 2013, the Board remanded the case and denied it on the merits in August 2014.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  On January 4, 2016, a memorandum decision set aside the August 2014 Board decision and remanded it to the Board.  In September 2016, the Board remanded the case pursuant to the January 2016 memorandum decision and it has been returned to the Board for appellate review.


FINDING OF FACT

Current diagnoses of chronic obstructive pulmonary disease (COPD) and emphysema were not demonstrated in or related to an occurrence, to include asbestos exposure, during active service, and such disorders are not proximately due to or the result of or aggravated by the service-connected pleural calcifications of the lungs.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disability, to include as due to asbestos exposure or secondary to service-connected pleural calcifications of the lungs, have not been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA's duty to notify was satisfied by February 2009 and March 2009 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before a Decision Review Officer.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.

There was also substantial compliance with the September 2016 remand directives.  The Agency of Original Jurisdiction (AOJ) obtained a VA examination and medical opinion on a secondary basis for respiratory conditions in November 2016 that is adequate to allow the Board to render an informed determination.  The AOJ also readjudicated the case in a December 2016 supplemental statement of the case.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be granted where a disability is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310. 

Certain chronic diseases will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  The Board notes that the Veteran has not claimed, and the record does not document, any diagnosis of bronchiectasis, sarcoidosis, or active tuberculosis at any time throughout the appeal period.  Accordingly, service connection under the presumptive regulations is not applicable in this case.  

In this case, the Veteran contends that he was exposed to asbestos while on board the U.S.S. Fiske and this has resulted in a current lung disability.

Service treatment records demonstrate that, during examinations conducted in September 1965, March 1966, September 1968, August 1969, and March 1971, clinical evaluation of the mouth and throat were normal.  Accompanying reports of medical history did not raise any relevant complaints, aside from one solitary reference to hay fever in March 1971.  The remainder of the Veteran's service treatment records are silent for complaints of, or treatment for, a respiratory disability.

Post-service private and VA treatment records from November 2004 to November 2013 demonstrate continuous treatment for COPD and emphysema.  During this time, the Veteran has undergone several pulmonary function tests and X-rays of the chest.  In October 2005, the Veteran reported that he was a smoker of 60 pack years and quit 3 years prior.  The examiner noted no evidence of asbestosis or mesothelioma.  COPD/emphysema was diagnosed.  An October 2008 letter from the Veteran's primary care physician stated that the Veteran has received many years of treatment for his COPD and emphysema, and suffers from exertional dyspnea secondary to his severe airway disease.

On May 2009 VA respiratory examination, the Veteran reported that he had been using inhalers for the past 4 years.  He quit smoking several years prior.  He denied any history of lung cancer or mesothelioma.  He reported that he had a steroid burst in the past, one and a half years ago.  He reported occasional cough, which was productive.  He denied hemoptysis.  He reported dyspnea on exertion, when walking 200 to 500 feet.  He has nocturnal wheeze.  Most recently, he had an upper respiratory tract infection.  He used his inhaler whenever he has nocturnal symptoms.  He was not on oxygen and he denied any periods of incapacitation.

On physical examination, there was no kyphoscoliosis or pectus excavatum.  Breath sounds were clear, with no wheeze or rales.  There was normal chest expansion.  Pulmonary function tests revealed very severe obstructive ventilator defect.  The diffusion capacity was moderately decreased which may be due to pulmonary parenchymal and/or vascular disease in the absence of anemia.  The examiner diagnosed COPD with emphysema.  There was no evidence of mesothelioma by history or per medical record review.  The examiner opined that emphysema was not related to asbestos exposure.  The rationale was based on current medical literature review indicating that asbestos exposure does not cause COPD.

In the August 2009 VA rating decision, the issue of entitlement to service connection for pleural calcifications of the bilateral lungs due to asbestos exposure was granted.

At the February 2011 DRO hearing, the Veteran reported that he was not treated for asbestos exposure in the military because he did not know about asbestos at that time.

An October 2013 pulmonary stress test revealed diagnoses of dyspnea, emphysema, and hypoxemia.  Other testing revealed severe obstructive lung defect, confirmed by an increased respiratory volume and an increased total lung capacity. 

A November 2013 chest x-ray demonstrated continued hyperinflation, some mild pleural plaquing, increased AP diameter and flattening of the diaphragm.

On March 2014 VA respiratory examination, the examiner noted diagnoses of emphysema in 2000, COPD in 2000, and x-ray findings of mild bilateral pleural calcification related to asbestos exposure in 2004.  The Veteran stated he started having shortness of breath around 2000.  X-rays revealed COPD with emphysema and pleural calcification.  He was advised to quit smoking.  The Veteran reported smoking 40 pack/years and smoked for about 40 years (he started smoking before joining the service).  The Veteran reported that his doctor told him he may have mesothelioma but he never had a biopsy to diagnose mesothelioma.

After reviewing the Veteran's claims file and medical textbooks, the examiner opined that the Veteran's COPD with emphysema was less than likely as not due to or aggravated by his service-connected pleural calcification and most likely due to cigarette smoking.  The examiner reasoned that numerous epidemiologic studies indicate that cigarette smoking is overwhelmingly the most important risk factor for COPD and emphysema.  Pleural calcification is not one of the etiological factors of COPD and emphysema.  The examiner cited the Veteran's long history of cigarette smoking.

Most recently, pursuant to the January 2016 memorandum decision and September 2016 Board remand directives, additional VA medical opinions were provided in this case.  In the November 2016 VA DBQ medical opinion, the examiner noted review of the claims file and opined the following:

The respiratory disability to include COPD and emphysema [sic] is at least as likely as not (a 50 percent or greater probability) is caused by his period of active military service from September 1966 to September 1968.  The rationale is that he started smoking tobacco while he was in the military service and became dependent on [t]obacco/nicotine addition, which is [sic] overwhelmingly the most important risk factor for COPD.

The Veteran[']s currently diagnosed respiratory disability to include COPD and emphysema is less likely caused by and not aggravated by any service-connected disability pleural calcifications in the Veteran's lungs/[a]sbestos exposure - because these two conditions are separate and distinct conditions without any pathophysiological relationship.

Throughout the course of the appeal, the Veteran has submitted numerous lay statements regarding his exposure to asbestos on the U.S.S. Fiske.  He also submitted an Internet article on asbestos exposure on U.S.S. Fiske.  The article also stated that breathing asbestos-contaminated air has been conclusively linked to mesothelioma.

The first element of service connection is competent evidence of a current disability.  Various VA and private medical records show that the Veteran has been diagnosed with COPD and emphysema.  Thus, the first element of service connection is satisfied.

The second criterion for service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's DD Form 214 shows that he was a boilerman in the Navy.  He has submitted general evidence that asbestos was used aboard the U.S.S. Fiske.  Also, in the August 2009 rating decision, the RO conceded that the Veteran was exposed to asbestos.  Based on the foregoing, exposure to asbestos in service is conceded.  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA established  guidelines for considering compensation claims based on exposure to asbestos.  VA Adjudication Procedures Manual M21-1 IV.ii.2.C.2; M21-1 IV.ii.1.I.3.  With respect to claims involving asbestos exposure, VA must first determine whether military records demonstrate evidence of asbestos exposure during service and develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure.  Then, it must determine whether there is a relationship between asbestos exposure and the claimed disease.  Asbestos fiber inhalation can cause fibrosis, asbestosis, tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas, and multiple types of cancer.  M21-1 IV.ii.2.C.2.b.  As noted above, service connection is already in effect for the Veteran's pleural plaques as a result of his asbestos exposure, and he does not have any of these other conditions.  

The third element for service connection is medical evidence, or in certain circumstances, lay evidence, of a nexus between the current disability and the in-service disease or injury.  This element is in question with regards to the Veteran's claim for entitlement to service connection for a lung condition.  The pertinent inquiry is whether the Veteran's current lung condition was caused by any incident of service, to include asbestos exposure.  The Board concludes that it was not.

As previously discussed, various VA medical records and private medical records show that the Veteran has current diagnoses of COPD and emphysema, but none of these records link these diagnoses to his military service, including exposure to asbestos.  In contrast, the March 2014 VA examiner opined that the Veteran's COPD with emphysema is most likely due to cigarette smoking.  The May 2009 VA examiner indicated that asbestos exposure does not cause COPD and emphysema.  Additionally, the November 2016 VA examiner noted the Veteran started smoking tobacco while in military service and became dependent on tobacco/nicotine addition which is overwhelmingly the most important risk factor for COPD.

The Board finds that the most probative evidence of record demonstrates that the Veteran's current respiratory disorder of COPD and emphysema is not related to active service, but rather more likely due to his history of cigarette smoking.  The May 2009, March 2014, and November 2016 VA medical opinions are probative as the examiners reviewed the claims file, considered the Veteran's most recent medical history and provided sufficient rationale for the opinions provided.  Accordingly, the opinions, collectively, are found to carry significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in assessing the adequacy of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).

The Board notes that in an April 2017 brief, the Veteran's representative argued that there was a favorable medical opinion from the Veteran's pulmonologist.  In October 2008, Dr. A. S., the Veteran's private physician, opined that the Veteran's pleural plaques were caused by asbestos exposure.  As noted above, service connection was granted for that condition in an August 2009 rating decision.  Dr. A. S. did not opine that either COPD or emphysema were related to asbestos exposure and therefore his opinion regarding pleural plaques is not probative with regard to the issue on appeal.  

Although the Veteran is competent to report observable symptomatology regarding his respiratory disorder, the Board finds he does have the experience, education, training, and expertise to provide an opinion regarding the etiology of his current respiratory disorder, as this would require knowledge of biological processes and pathology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

In sum, the Board gives more weight to the VA examiners' opinions rendered by trained medical professionals and finds that the third criterion to establish service connection on a direct basis has not been met.  See 38 U.S.C.A. § 1110.

In light of the onset of diagnosis of a respiratory disorder after separation from service, the Board finds a respiratory disorder did not have onset during service to warrant service connection.  See 38 C.F.R. § 3.303(d).

Next, the Board considers whether service connection is warranted for a respiratory disorder on a secondary basis.  As previously noted, the March 2014 VA examiner opined that the Veteran's COPD with emphysema is less than likely as not due to service-connected pleural calcification and the November 2016 VA examiner opined the current respiratory diagnoses are less likely than not aggravated by any service-connected disability pleural calcifications in the Veteran's lungs/asbestos exposure because these two conditions are separate and distinct conditions without any pathophysiological relationship.

Again, the Board has considered the Veteran's reported history of symptomatology related to his respiratory disorder throughout the appeal period.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  See Layno, 6 Vet. App. at 470.  The Board also acknowledges the Veteran's representative's contention in an April 2017 written brief that the November 2016 VA medical opinion is inadequate; however, as explained above, it is adequate to allow the Board to render an informed determination.

Nevertheless, the Board finds that the most probative evidence of record demonstrates that the Veteran's respiratory disorder is not caused or aggravated by the service-connected pleural calcifications of the lungs.  The March 2014 and November 2016 VA etiological opinions are probative as the examiners reviewed the claims file, considered the Veteran's medical history and lay statements, and provided sufficient rationales for the opinions provided.  Accordingly, these opinions are found to carry significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.

Based on the evidence of record, there is no probative and competent evidence that demonstrates the Veteran's current respiratory disability is caused by or aggravated by the result of the service-connected pleural calcifications of the lungs.  See 38 C.F.R. § 3.310.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Service connection for a respiratory disability, to include as due to asbestos exposure or secondary to service-connected pleural calcifications of the lungs, is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


